Title: To Thomas Jefferson from George Jefferson, 11 June 1802
From: Jefferson, George
To: Jefferson, Thomas


            Dear SirRichmond 11th. June 1802
            Your favor of the 8th. is duly received. The letter which it inclosed for Mr. Craven Peyton, shall be held subject to his call.
            I forwarded the day before yesterday 504 ℔. bacon to Mr. Lilly agreeably to your direction, that having been the first opportunity which has offered since the receipt of your letter on the subject. the same boat brought down a Piano forte to go to Philadelphia, which shall be forwarded by the first opportunity; and likewise a box for Washington, which will go in a few days in a Vessel now loading with Ammunition.
            I suppose that you will before this, have heard that 12 Hhds only of your Tobacco have yet come down—a part of which is stored in our own lumberhouse, for want of room in the public Warehouses. the current price for transient Tobacco is now only from 25 to 26/. the post is closing.
            Yr. Mt. humble Servt.
            Geo. Jefferson
          